Title: From John Adams to Oliver Wolcott, Jr., 1 June 1796
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy June 1. 1796

According to an intimation I gave you at Philadelphia before I left it, I had now the Honour to request the favour of you to Send me a Quarters Salary, in a Post Note for Twelve hundred and fifty Dollars, and I hereby Authorize you to discharge the Warrant neccessary for that Purpose as fully as I could do, if I were Present.
The Political World in this Quarter of it, is as Still and calm as a Dutch Canal. We have not yet heard of the Rising of Congress. If any Thing very curious Should turn up, I Should be much obliged to you, for a Line now and then. I am much pleased with the Appointments of Mr King and Mr Humphreys. I Shall have more confidence in future in Representations from abroad.
With great Regard and Sincere friendship / I am dear Sir, your most obdt
John Adams